      Case 5:20-cv-00231 Document 12 Filed on 05/25/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                          UNITED STATES DISTRICT COURT                               May 25, 2021
                           SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                LAREDO DIVISION

JOSH LIMAS,                                   §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 5:20-CV-231
                                              §
MIDLAND CITY CENTER LLC, et al,               §
                                              §
        Defendants.                           §

                                          ORDER

       On May 24, 2021, Plaintiff Josh Limas filed a Notice of Voluntary Dismissal Pursuant to

Rule 41(a) (Dkt. 11). The notice (Dkt. 11) complies with Federal Rule of Civil Procedure

41(a)(1)(A)(i) because Defendant Midland City Center LLC has not served either an answer or a

motion for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i). Accordingly, the case has

been DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(a)(1)(B). The Clerk of Court

is DIRECTED to TERMINATE the case.

       IT IS SO ORDERED.

       SIGNED this 25th day of May, 2021.


                                              ___________________________________
                                              Diana Saldaña
                                              United States District Judge




1/1
